        Case 4:17-cv-07025-SBA Document 131 Filed 05/28/19 Page 1 of 6



 1   Robert A. Weikert (Bar No. 121146)
     rweikert@nixonpeabody.com
 2   Dawn N. Valentine (Bar No. 206486)
     dvalentine@nixonpeabody.com
 3   NIXON PEABODY LLP
     One Embarcadero Center
 4   San Francisco, California 94111-3600
     Tel: (415) 984-8200
 5   Fax: (415) 984-8300

 6   David L. May (appearance pro hac vice)
     dmay@nixonpeabody.com
 7   Jennette E. Wiser (appearance pro hac vice)
     jwiser@nixonpeabody.com
 8   NIXON PEABODY LLP
     799 9th Street NW
 9   Washington, DC 20001-4501
     Tel: (202) 585-8000
10   Fax: (202) 585-8080

11   Deanna R. Kunze (pro hac vice)
     dkunze@nixonpeabody.com
12   NIXON PEABODY LLP
     70 West Madison Street, 35th Floor
13   Chicago, IL 60602
     Tel: (312) 977-4400
14   Fax: (312) 977-4405

15   Attorneys for Stardock Systems, Inc.

16                              UNITED STATES DISTRICT COURT

17                           NORTHERN DISTRICT OF CALIFORNIA

18                                          OAKLAND DIVISION

19   STARDOCK SYSTEMS, INC.,                       Case No.: 17-cv-07025-SBA
20                                Plaintiff,       STIPULATION AND [PROPOSED]ORDER
                                                   CONTINUING STARDOCK’S DEADLINE
21              vs.                                TO FILE A FOURTH AMENDED
                                                   COMPLAINT AND GOG’S DEADLINE TO
22   PAUL REICHE III and ROBERT                    FILE A RESPONSIVE PLEADING AND
     FREDERICK FORD,                               SERVE WRITTEN DISCOVERY
23                                                 RESPONSES
                                  Defendants.
24                                                 Complaint Filed: December 8, 2017
                                                   Trial Date: March 23, 2020
25
     AND RELATED COUNTERCLAIM AND
26   CROSS-COMPLAINT
27

28    STIPULATION AND [PROPOSED]ORDER CONTINUING STARDOCK’S DEADLINE TO FILE A
     FOURTH AMENDED COMPLAINT AND GOG’S DEADLINE TO FILE A RESPONSIVE PLEADING
                       AND SERVE WRITTEN DISCOVERY RESPONSES
                                                                                       C17-CV-07025-SBA
     4832-9656-1304.1
        Case 4:17-cv-07025-SBA Document 131 Filed 05/28/19 Page 2 of 6



 1
                Plaintiff and Counter-Defendant Stardock Systems, Inc. (“Stardock”), Counter-Defendant
 2

 3   Valve Corporation (“Valve”), and Counter-Defendants GOG Limited and GOG Poland sp. z.o.o.

 4   (“GOG”) on the one hand, and Defendants and Counter-Claimants Paul Reiche III and Robert

 5   Frederick Ford (collectively “Reiche/Ford”) hereby jointly request and stipulate as follows:
 6
                WHEREAS, on May 14, 2019, this Court issued an “Order Granting Motion to Dismiss
 7
     Counts Twelve and Thirteen of [Stardock’s] Third Amended Complaint with Leave to Amend
 8
     and Denying as Moot [Stardock’s] Motion for Leave to File Fourth Amended Complaint” (“the
 9
     Stardock Order”) (Dkt. 126);
10

11              WHEREAS, per the Stardock Order, Stardock was required to file its Fourth Amended

12   Complaint within 14 days of the date of the Order, which is May 28, 2019;
13              WHEREAS, on May 14, 2019, this Court issued an “Order Denying GOG’s Motion to
14
     Dismiss Count Nine of the Second Amended Counterclaim.” (“the GOG Order”) (Dkt. 127);
15
                WHEREAS, per FRCP 12(a)(4)(A), GOG’s last day to file a responsive pleading to the
16
     Second Amended Counterclaim is May 28, 2019;
17

18              WHEREAS, the deadline for GOG to respond to requests for production of documents

19   served on them by Reiche/Ford is May 29, 2019;

20              WHEREAS, on May 28, 2019, the Court issued an Order moving the Close of Written
21   Fact Discovery to June 3, 2019, such that all responses to written discovery are due by that date,
22
     to allow for continued settlement negotiations (Dkt. 129, 130); and,
23
                WHEREAS, Stardock, Valve, GOG, and Reiche/Ford wish to delay the aforementioned
24
     deadlines to file amended pleadings and responsive pleadings and serve discovery responses in
25

26   light of the settlement process;

27
                                                     -1-
28    STIPULATION AND [PROPOSED]ORDER CONTINUING STARDOCK’S DEADLINE TO FILE A
     FOURTH AMENDED COMPLAINT AND GOG’S DEADLINE TO FILE A RESPONSIVE PLEADING
                       AND SERVE WRITTEN DISCOVERY RESPONSES
                                                                                          C17-CV-07025-SBA
     4832-9656-1304.1
        Case 4:17-cv-07025-SBA Document 131 Filed 05/28/19 Page 3 of 6



 1              STARDOCK, VALVE, GOG, AND REICHE/FORD HEREBY STIPULATE AS
 2   FOLLOWS:
 3
                1.      Stardock shall have up to and until June 3, 2019 to file a Fourth Amended
 4
     Complaint.
 5
                2.      GOG shall have up to and until June 3, 2019 to file a responsive pleading to
 6

 7   Counter-Defendants’ Second Amended Counterclaim, and to respond to the aforementioned

 8   discovery.

 9   DATED: May 28, 2019                          NIXON PEABODY LLP
10

11
                                                  By:            /s/ Deanne R. Kunze
12                                                        Deanna R. Kunze
                                                          Dawn N. Valentine
13                                                        Attorneys for Plaintiff and Counter-Defendant
14                                                        STARDOCK SYSTEMS, INC. and Counter-
                                                          Defendant VALVE CORPORATION
15

16   DATED: May 28, 2019                            BARTKO ZANKEL BUNZEL & MILLER
                                                    A Professional Law Corporation
17

18

19
                                                    By:          /s/ Stephen C. Steinberg
20                                                        Stephen C. Steinberg
                                                          Attorneys for Defendants and Counter-Claimants
21
                                                          PAUL REICHE III and ROBERT FREDERICK
22                                                        FORD

23

24

25

26

27
                                                          -2-
28    STIPULATION AND [PROPOSED]ORDER CONTINUING STARDOCK’S DEADLINE TO FILE A
     FOURTH AMENDED COMPLAINT AND GOG’S DEADLINE TO FILE A RESPONSIVE PLEADING
                       AND SERVE WRITTEN DISCOVERY RESPONSES
     4832-9656-1304.1
        Case 4:17-cv-07025-SBA Document 131 Filed 05/28/19 Page 4 of 6



 1   DATED: May 28, 2019              FRANKFURT KURNIT KLEIN & SELZ PC
                                      A Professional Law Corporation
 2

 3

 4
                                      By:           /s/ Jessica Medina
 5                                          Jessica Medina
                                            Attorneys for Counter-Defendants
 6                                          GOG LIMITED and GOG POLAND SP. Z.O.O.
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                            -3-
28    STIPULATION AND [PROPOSED]ORDER CONTINUING STARDOCK’S DEADLINE TO FILE A
     FOURTH AMENDED COMPLAINT AND GOG’S DEADLINE TO FILE A RESPONSIVE PLEADING
                       AND SERVE WRITTEN DISCOVERY RESPONSES
     4832-9656-1304.1
        Case 4:17-cv-07025-SBA Document 131 Filed 05/28/19 Page 5 of 6



 1                                       ORDER

 2
     PURSUANT TO STIPULATION, FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 3

 4

 5   Dated: ___________________                 ___________________________________
                                                Hon. Saundra Brown Armstrong
 6                                              United States District Court Judge

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                          -4-
28    STIPULATION AND [PROPOSED]ORDER CONTINUING STARDOCK’S DEADLINE TO FILE A
     FOURTH AMENDED COMPLAINT AND GOG’S DEADLINE TO FILE A RESPONSIVE PLEADING
                       AND SERVE WRITTEN DISCOVERY RESPONSES
     4832-9656-1304.1
        Case 4:17-cv-07025-SBA Document 131 Filed 05/28/19 Page 6 of 6



 1                                          ECF ATTESTATION

 2              I, Deanna R. Kunze, am the ECF User whose ID and password are being used to file this

 3   STIPULATION AND [PROPOSED] ORDER CONTINUING STARDOCK’S DEADLINE TO

 4   FILE A FOURTH AMENDED COMPLAINT AND GOG’S DEADLINE TO FILE A

 5   RESPONSIVE PLEADING AND SERVE WRITTEN DISCOVERY RESPONSES. In

 6   accordance with Local Rule 5.1, concurrence in and authorization of the filing of this document

 7   has been obtained from Stephen C. Steinberg, counsel for Defendants, and Jessica Medina,

 8   counsel for Counter-Defendants, and I shall maintain records to support this concurrence for

 9   subsequent production for the Court if so ordered or for inspection upon request by a party.
10
     DATED: May 28, 2019                        NIXON PEABODY LLP
11

12

13                                              By:         /s/ Deanna R. Kunze
                                                      Deanna R. Kunze
14

15                                                    Attorneys for Plaintiff and Counter-Defendant
                                                      Stardock Systems, Inc. and Counter-Defendant
16                                                    Valve Corporation

17

18

19
20

21

22

23

24

25

26

27

28
                                                      -1-
                                              ECF ATTESTATION
                                                                                         C17-CV-07025-SBA
     4832-9656-1304.1
